782 F.2d 1043
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RUFUS O. SHAW, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-3132
United States Court of Appeals, Sixth Circuit.
12/24/85

Before:  ENGEL and KENNEDY, Circuit Judges; and BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Shaw appeals the decision of the United States District Court for the Northern District of Ohio granting the Secretary's motion for summary judgment on Shaw's action for review of his denied application for social security benefits.


2
Shaw was born on January 8, 1933, completed a sixth grade education, worked as a truck driver from 1958 to 1977, and has also been employed as a construction worker.  He applied for disability insurance benefits on November 10, 1982, alleging that he has been unable to work since November, 1977, when he suffered injury to his back and legs.  The application was denied initially and upon reconsideration.  The administrative law judge, in a de novo review, also found no disability.  This became the Secretary's final decision upon approval by the Appeals Council on November 29, 1983.


3
Shaw filed a complaint on January 25, 1984, seeking judicial review of the Secretary's denial.  Upon cross motions for summary judgment, the United States Magistrate recommended that the Secretary's motion be granted.  The district court, finding substantial evidence, adopted the Magistrate's recommendation.


4
On appeal, Shaw contends that the district court's decision failed to properly consider substantial evidence, specifically a work evaluation report prepared by Goodwill Industries, and that its decision is not supported by evidence taken as a whole.


5
Upon consideration, we agree with the district court that the Secretary's decision is supported by substantial evidence contained within the record, including the work evaluation report of Goodwill Industries which was submitted to and reviewed by the Appeals Council.  While undoubtedly pain can be disabling, and Mr. Shaw demonstrated that he did in fact suffer pain to some extent, we conclude from the very thorough record, especially in light of the evidence that Mr. Shaw required no prescriptive medication, that the determination of disability was a matter of judgment which properly rested with the administrative law judge and the Secretary.


6
Accordingly, the judgment of the district court is AFFIRMED.